DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/24/2022 is being entered. Claims 1-5 and 7-9 are pending. Claim 1 is amended. Claim 6 is cancelled. Claims 10-19 are withdrawn. The amendment does not overcome the 35 U.S.C. 102(a)(2) rejection. Therefore, responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-9  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Publication No. 2021/0383133 A1) hereinafter Wang.

Regarding claim 1, Wang discloses an automotive sensor integration module comprising:
a plurality of sensors configured to detect an object outside a vehicle [see Figure 7 below and see Paragraph 0091 - discusses a plurality of sensors (710A, 720A-720Z), and see Paragraphs 0045-0046 – discusses that the perception system (sensors 115) is used to determine objects]; and 
a signal processor configured to output, as sensing data, a plurality of pieces of detection data output from the plurality of sensors according to any one among the plurality of pieces of detection data at a substantially same timing based on a priority signal [see Figure 7 below - depicts a synchronization module 519, and see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data acquisition times of the plurality of sensors based on the data of the lead sensor (priority signal), and see Paragraph 0107 - discusses that the data acquired by a lead sensor is synchronized at the same time of data captured by one or more follower sensors, the time to synchronized is determined based on the characteristics of the sensors, the sensor data is correlated once it is synchronized] 

    PNG
    media_image1.png
    437
    624
    media_image1.png
    Greyscale

Figure 7 of Wang

or output, as the sensing data, the plurality of pieces detection data according to an external pulse at a substantially same timing [see Figure 6B below and see Paragraphs 0075-0078 - discusses using a GPS sensor (receives external signal from satellite) to determine a time for the sensor unit 500 (comprising synchronization module 519) to use as reference timer when performing synchronization of the sensors], 

    PNG
    media_image2.png
    171
    706
    media_image2.png
    Greyscale

Figure 6B of Wang

	wherein the plurality of sensors are different in an output data format [see Paragraph 0083 - discusses that the sensors for the synchronization module 519 include cameras, lidars, and radars, the output of LIDAR data (LAS) has a different format than the output of camera data (JPEG)].

Regarding claim 2, Wang discloses the invention with respect to claim 1. Wang further discloses wherein the signal processor generates a synchronization pulse according to the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors based on the data acquisition characteristics of the plurality of sensors based on detecting an object, and see Paragraph 0117 – discusses a verification module that allows synchronization when it is determined a sensor is properly operating (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] or blocks the generation of the synchronization pulse based on the priority signal [see Paragraph 0117 - discusses that a verification module determines whether a sensor is operating properly, if it is not then an error message is sent, and see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (will not be able to get a synchronization signal from lead sensor = blocked signal), see Paragraph 0143 – discusses that if the timing for the sensor is not proper, then the sensor is not operating properly and not in acceptable levels of performance, then the synchronization of all the sensors will not occur, and therefore the synchronization is blocked].
	
	Regarding claim 3, Wang discloses the invention with respect to claim 2. Wang further discloses wherein, in response to the priority signal being activated, the signal processor generates the synchronization pulse based on the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors based on the data acquisition characteristics of the plurality of sensors during object detection, and see Paragraph 0149 - discusses allowing synchronization of the sensors if verification of the sensor data is verified (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] and, in response to the priority signal being deactivated, the signal processor blocks the generation of the synchronization pulse [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (will not be able to get a synchronization signal from lead sensor = blocked signal)], if the priority signal is deactivated [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor/ priority signal) to be properly synched with the other sensors (replace defective sensor) when the timing for the lead sensor is not within threshold(s) (see Paragraph 0143)].

	Regarding claim 4, Wang discloses the invention with respect to claim 3. Wang further discloses wherein, in response to the priority signal being activated, the signal processor generates the synchronization pulse based on the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors, see Paragraph 0117 – discusses a verification module that allows synchronization when it is determined a sensor is properly operating (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] and outputs, as the sensing data, the plurality of pieces of detection data based on the synchronization pulse [see Paragraph 0123 - discusses correlating the sensor data, after synching, to detect objects, vehicles, etc.].

Regarding claim 5, Wang discloses the invention with respect to claim 4. Wang further discloses wherein, in response to the priority signal being deactivated, the plurality of pieces of detection data are output as the sensing data based on the external pulse [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (replace defective sensor), the follower sensors data that is verified is output when the sensors are determined to be operating properly based on the external signal (GPS signal) (all sensors are not synchronized because lead sensor is not operating properly)].

Regarding claim 7, Wang discloses the invention with respect to claim 6. Wang further discloses an interface unit [see Figure 5 below - depicts a sensor interface unit 504 of a sensor unit 500, and see Figure 10A - depicts a sensor system 115 (see Paragraph 0109 – discusses using multiple sensors) with a sensor unit 500 coupled with a verification system 1010] configured to:

    PNG
    media_image3.png
    426
    707
    media_image3.png
    Greyscale

Figure 5 of Wang

    PNG
    media_image4.png
    223
    445
    media_image4.png
    Greyscale

Figure 10A of Wang

receive the plurality of pieces of detection data output from the plurality of sensors [see Paragraph 0119 - discusses that a verification module 1010 is configured to receive sensor data (see Paragraph 0109 – discusses using multiple sensors)]; 
convert formats of the plurality of pieces of detection data into a preset data format [see Paragraph 0119 - discusses the verification module 1010 is configured to process the sensor data (e.g., format conversion) and verify operation of the sensors]; and 
deliver the format-converted data to the signal processor [see Paragraph 0149 - discusses allowing synchronization of the sensors (sent to synchronization module 519) if verification of the sensor data is verified (see Paragraph 0132 and 0134)].

Regarding claim 8, Wang discloses the invention with respect to claim 7. Wang further discloses wherein the plurality of sensors, the interface unit, and the signal processing unit are mounted in at least one circuit board [see Figure 10A below - depicts a sensor unit 500 (comprising the synchronization module, sensor interface), the sensors 510 are connected to the sensor unit 500 as well as the verification module 1010, and see Paragraph 0067 – discusses the sensor unit 500 is implemented on a FPGA device (circuit board)]. 

    PNG
    media_image4.png
    223
    445
    media_image4.png
    Greyscale

Figure 10A of Wang

Regarding claim 9, Wang discloses the invention with respect to claim 8. Wang further discloses wherein the plurality of sensors comprise at least one optical camera, at least one infrared camera, at least one radar, and at least one lidar [see Paragraph 0083 - discusses that the sensors for the synchronization module 519 include camera, lidar, and radars, and see Paragraph 0124 – discusses an infrared sensor].
	
Response to Arguments
Although it was initially indicated in Non-Final Rejection mailed 06/06/2022 that Wang did not teach wherein the plurality of sensors are different in output data formats, upon further review of Wang, it has been found to teach wherein the plurality of sensors are different in output data formats [see Paragraph 0083]. In the interest of compact prosecution, this action will be made Final since it is the responsibility of the applicant to inspect the entirety of each prior art reference relied upon in an Office Action; especially so when the limitation in question is a relatively simple one such as the above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665